Citation Nr: 0419286	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1968 to August 
1972, and from August 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal of this determination 
to the Board.  

When this matter was initially before the Board in June 2001, 
the Board remanded for further evidentiary development.  This 
matter was again before the Board in August 2003, and the 
Board again remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  There is no credible supporting evidence that any of the 
veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and medical and lay evidence necessary to substantiate her 
claim.  In an October 2002 letter, VA informed the veteran 
and her representative of the evidence necessary to 
substantiate a claim for service connection for PTSD.  
Additionally, the veteran was provided with a copy of the 
appealed August 1998 rating decision, the November 1998 
statement of the case, February 2000, January 2001, November 
2002 and November 2003 supplemental statements of the case, 
and June 2001 and August 2003 Board remands.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
her behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and her representative of the information and 
evidence she was responsible for submitting and what evidence 
VA would obtain on her behalf.  Specifically, in a November 
1997 letter, VA asked the veteran to describe her in-service 
stressors, including dates, unit assignments, and names of 
personnel involved as well as any witnesses.  In a February 
2002 letter, VA asked the veteran to complete and return a 
form regarding information in support of a claim for service 
connection for PTSD secondary to a personal assault.  In 
addition, in November 1997, February 2002 and October 2002 
letters, VA asked the veteran to identify the name and 
address of any person, agency, or company that has records 
pertinent to her claim, including medical records, so that VA 
could request those records.  Additionally, the October 2002 
letter asked the veteran to inform VA of any additional 
information or evidence that might help support her claim.  
The letter also informed the veteran that VA would obtain 
relevant records, including medical and employment records 
and records from any federal agencies.  Furthermore, the 
letter informed the veteran that it is her responsibility to 
ensure that VA receives all the evidence necessary to support 
her claim.  Moreover, in February 2003 and May 2004 letters, 
VA provided the veteran with another opportunity to submit 
additional evidence concerning her appeal.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the information and evidence she was responsible 
for submitting and what evidence VA would obtain in order to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that she could 
submit any information or evidence in support of her claim.  
See Pelegrini, 17 Vet. App. 412.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA medical records, 
records from the Social Security Administration, and 
assertions made by the veteran in support of her claim.  The 
Board observes that all of the veteran's available service 
medical records have been obtained.  Additionally, in August 
1997, the veteran informed VA that there were no non-VA 
medical records relevant to her claim and that she could not 
remember the names of any of the servicemen related to her 
claimed stressors.  Lastly, in February and October 2002, the 
veteran was asked to complete a form regarding information in 
support of a claim for service connection for PTSD secondary 
to a personal assault; however, she has not responded to 
these requests.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for post-traumatic stress 
disorder poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Service medical records are negative for any abnormal 
psychiatric findings or for complaints of personal assault or 
PTSD.

In August 1997, the veteran submitted a statement of her 
claimed in-service stressors.  She indicated that the 
stressors occurred between 1969 and 1971.  

She stated, in essence, that she had experienced daily sexual 
harassment including ogling, lewd and crude remarks, 
humiliating hand gestures, sexual advances, obscene phone 
calls, and degrading and disrespectful remarks.  She stated 
that she had felt totally humiliated.  

She also stated that the men had told the women that they 
were stupid, weak and unable to perform military duties, and 
that this behavior was tolerated by the commanding officer.  
She commented that it had been hard to report for duty and 
that it had made her anxious and angry.

The veteran also described a bus ride during which the bus 
driver made an unscheduled stop to pick up 20 Navy divers, 
one of whom sat next to her, spoke obscenely and grabbed her 
arm and knee, and tried to grab other parts of her body while 
the other divers laughed.  She stated that she had tried to 
push him away and that she had been angry and afraid because 
the first class petty officer outranked her.  The veteran 
indicated that she had reported the incident to a first class 
petty officer at the Headquarters building, where she was 
late for work due to the bus ride, but that the officer did 
not report it or write it in the log book and instead told 
her that he did not want her to get in trouble for being late 
for duty.  She commented that this had infuriated her.  

On another occasion, she was shocked when she walked in on 
the Chief MAA and saw him in a T-shirt and boxers.  She noted 
that the chief had later been relieved of his duty for being 
out of uniform while on duty.  

The veteran also described an occasion on which she had been 
flashed by a streaker in a skimpy housecoat.  

She stated that she had to take roll call of men in the brig 
and that the prisoners were obscene and lewd but never 
reprimanded for this behavior.  

At another time, the veteran stated that she had been struck 
on the buttocks with a rolled up newspaper by the commanding 
officer who then stood and struck the newspaper in his hand 
repeatedly.  She had felt flustered, angry, humiliated, and 
had felt that it was the last straw.  She indicated that she 
had not reported the incident because no one had witnessed it 
and she thought that it would have been tossed out and 
laughed at by her superiors, and accompanied by more taunting 
and harassment.  She commented that this was an excruciating 
memory that never totally goes away.  

The veteran concluded her statement of in-service stressors 
by saying that her time in the Navy was a constant uphill 
battle, doing three times the work to receive the same or 
close to the same recognition as her male counterparts, and 
that the male aggression, which permeated the atmosphere and 
oppressed women in the service, was overwhelming and 
intolerable enough to disturb any servicewomen performing her 
military duties in as honorable way as possible.  She then 
stated that she could not remember the names of any of the 
servicemen involved in the above incidents.  

In her January 1999 substantive appeal, the veteran stated 
that as a child she had been physically abused by her father 
and sexually abused by her brother.  She also stated that she 
hated what was expected of her to endure, that it was 
unbearable, and that she was angry all the time.  She then 
reiterated the incident on the bus and stated that it was the 
major sexual trauma in the service.  She stated that the 
officer on the bus molested her for about 10 minutes, 
grabbing her arms and breasts and trying to put his hands up 
her skirt.  She added that she had bruises on her wrists and 
upper left arm and that her uniform had been in general 
disarray.  The veteran concluded by acknowledging that the 
incident on the bus had not been documented but stated that 
it was not due to her lack of trying but rather no one cared 
because she was a woman.  

There are voluminous post-service VA outpatient treatment 
records dating from January 1984 to June 2002, mainly 
regarding conditions other than her PTSD, thus only the 
relevant records will be discussed.  

The first report of VA psychiatric treatment of record is 
dated in June 1991, at which time the veteran complained of 
depression following the breakup of a relationship.  Symptoms 
included poor appetite, insomnia (waking repeatedly during 
the night), crying spells, loss of interest in pleasurable 
activities, increased irritability, and feelings of 
worthlessness.  

The first diagnosis of PTSD is found in an October 1997 note, 
in which the veteran reported being more depressed since the 
death of Princess Diana, feeling uptight over stress on the 
job, having problems sleeping, and being irritable and angry.  
The examiner diagnosed the veteran with PTSD with predominant 
dysthymia.  

A July 1999 note provides the first diagnosis of PTSD 
secondary to sexual harassment while in the Navy.  

Most recently, an April 2002 VA treatment note indicates the 
veteran has been followed by the examiner for over 10 years 
for dysthymic disorder and PTSD related to military sexual 
trauma.

Records from the Social Security Administration mainly 
reference conditions other than her PTSD and the few 
references to PTSD do not comment on its etiology.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that she currently has PTSD 
due to a personal assault she experienced in service, to 
specifically include an incident of molestation by a Navy 
diver on a bus.  She also asserts that she frequently sought 
out medical care in service to avoid dealing with the 
harassment by her co-workers.

Based on the veteran's military records, the Board finds that 
the veteran did not engage in combat.  Indeed, the veteran 
does not contend that she engaged in combat.  Additionally, 
the Board observes that the veteran's service records are 
silent as to any complaints regarding sexual harassment or 
personal assault.  Thus, the veteran must provide credible 
supporting evidence that the claimed in-service stressors 
occurred.  The Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

After carefully reviewing the record, the Board concludes 
that the record does not contain evidence corroborating the 
veteran's claimed in-service stressors.  In November 1997, VA 
asked the veteran to describe her in-service stressors, 
including dates, unit assignments, and names of personnel 
involved as well as any witnesses.  Although the veteran 
replied with a description of her stressors, the Board 
observes that she did not provide any specific information 
that could be verified.  Moreover, the Board observes that 
the veteran stated that she could not remember the names of 
any of the servicemen related to her stressors.  

The Board also observes that the veteran failed to complete 
and return the form regarding information in support of a 
claim for service connection for PTSD secondary to a personal 
assault.  In this regard, the Board observes that VA's duty 
to assist the veteran is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of her 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As a result, the Board is now compelled to adjudicate the 
claim based on the existing record, which is negative for any 
credible supporting evidence that the claimed in-service 
stressors occurred.  In this regard, the Board observes that 
the record does not contain any records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, or statements from family 
members, roommates, fellow service members, or clergy.  
Likewise, the Board observes that the record is void of any 
behavior changes that may constitute credible evidence of the 
stressors such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  In this regard, the 
Board observes that the record shows that the veteran 
extended her first tour of duty and re-enlisted for a second 
term.  Also, contrary to the veteran's contention that she 
frequently sought medical care in service to avoid the sexual 
harassment, the Board finds no unusual entries or an 
extraordinary number of entries in the service medical 
records.  

As for the medical evidence indicating a diagnosis of PTSD 
secondary to military sexual trauma, the Board observes its 
duty to assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
that the medical evidence favoring the veteran's claim was 
based primarily on the history provided by the veteran, and 
that this history has been found to be unreliable.  When a 
medical opinion relies at least partially on the veteran's 
rendition of her own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, medical 
statements that accept a veteran's report as credible and 
relate her PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

Furthermore, the Board points out that, in her substantive 
appeal of January 1999, the veteran indicated that as a child 
she had been physically abused by her father and sexually 
abused by her brother.  The Board observes that these events 
occurred before her military service and therefore cannot be 
used to establish a link to any in-service stressor.  A 
stressor must consist of an event during service.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  While there are 
diagnoses of PTSD secondary to military sexual assault in the 
record, the Board observes that applicable law provides that 
a diagnosis of PTSD must be based on a verified stressor.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD that is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The Board acknowledges the veteran's contention that she 
developed PTSD as a result of an in-service personal assault 
that occurred on a bus.  The Board observes, however, that 
the veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a medical condition.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder; the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for post-traumatic stress disorder is 
denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



